           Case 2:18-cv-01851-JCM-NJK Document 38 Filed 08/03/20 Page 1 of 3



1    F. THOMAS EDWARDS, ESQ.
     Nevada Bar No. 9549
2    E-mail: tedwards@nevadafirm.com
     JESSICA M. LUJAN, ESQ.
3    Nevada Bar No. 14913
     E-mail: jlujan@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone:     702/791-0308
6
     Attorney(s) for Defendant University
7    Medical Center of Southern Nevada

8                                  UNITED STATES DISTRICT COURT

9                                       DISTRICT OF NEVADA
10   KAREN LASMARIAS, an individual,

11                   Plaintiffs,                          Case No. 2:18-cv-01851-JCM-NJK
     vs.
12
     UNIVERSITY MEDICAL CENTER OF                         STIPULATION AND ORDER TO LIFT
13                                                        STAY OF DISCOVERY
     SOUTHERN NEVADA d/b/a UNIVERSITY
14   MEDICAL CENTER, a government entity;
     HELLENE LOPEZ, an individual,
15
                      Defendants.
16

17
            COMES NOW Plaintiff Karen Lasmarias (“Plaintiff”), by and through her undersigned
18
     counsel; Defendant Hellene Lopez (“Lopez”), by and through his undersigned counsel; and
19
     Defendant University Medical Center of Southern Nevada d/b/a University Medical Center
20
     (“UMC”), by and through its undersigned counsel; and hereby stipulate and agree as follows:
21
            On February 24, 2019, the parties submitted a first request to stay discovery in this matter
22
     pending resolution of Lopez’ ongoing criminal matter.        See Stipulation and Order to Stay
23
     Discovery Pending Resolution of Related Criminal Matter (First Request) (ECF No. 24). The
24
     Court subsequently approved the stipulation and ordered the stay. See Order (ECF No. 25).
25
            On August 19, 2019, the parties submitted a second request to stay discovery in this matter
26
     pending resolution of Lopez’ ongoing criminal matter.        See Stipulation and Order to Stay
27
     Discovery Pending Resolution of Related Criminal Matter (Second Request) (ECF No. 26). The
28


                                                    -1-
            Case 2:18-cv-01851-JCM-NJK Document 38 Filed 08/03/20 Page 2 of 3



1    Court subsequently approved the stipulation and ordered the stay on August 19, 2019. See Order

2    (ECF No. 27).

3           On October 8, 2019, Lopez’ ongoing criminal matter was continued to January 07, 2020.

4    As a result, on November 13, 2019, the parties entered a stipulation to continue the stay on

5    Discovery until April 24, 2020 (Third Request) (ECF No. 30). The Order was entered on

6    November 14, 2019. See Order (ECF No. 31).

7           On April 24, 2020, as a result of Lopez’ criminal matter being rescheduled to July 13, 2020,

8    the parties submitted a fourth request to stay discovery in this matter pending resolution of Lopez’

9    ongoing criminal matter. See Stipulation and Order to Stay Discovery Pending Resolution of
10   Related Criminal Matter (Fourth Request) (ECF No. 32). The Court subsequently approved the

11   stipulation and ordered the stay on April 27, 2020. See Order (ECF No. 33).

12          Pursuant to that Stipulation, the parties agreed that in the event the criminal matter was

13   resolved prior to the expiration of the stay, the parties would promptly notify this Court of said

14   resolution so that the stay can be lifted and discovery may commence unhindered in this action.

15   ///

16   ///
17
     ///
18
     ///
19
     ///
20
     ///
21

22   ///

23   ///
24   ///
25
     ///
26
     ///
27
     ///
28


                                                    -2-
            Case 2:18-cv-01851-JCM-NJK Document 38 Filed 08/03/20 Page 3 of 3



1           Accordingly, the Parties now give notice to this Court that Lopez’ criminal matter has been

2    resolved and stipulate that the stay of discovery is hereby lifted.

3           Respectfully submitted:

4     DATED this 31st day of July, 2020                  DATED this 31st day of July, 2020
5
      MULLINS & TRENCHAK, ATTORNEYS HOLLEY DRIGGS
6     AT LAW

7
      /s/ Philip Trenchak                                /s/ F. Thomas Edwards
8     PHILIP J. TRENCHAK, ESQ.                           F. THOMAS EDWARDS, ESQ.
      Nevada Bar No. 9924                                Nevada Bar No. 9549
9
      VICTORIA C. MULLINS, ESQ.                          JOHN J. SAVAGE, ESQ.
10    Nevada Bar No. 13546                               Nevada Bar No. 11455
      1212 S. Casino Center Blvd.                        400 South Fourth Street, Suite 300
11    Las Vegas, Nevada 89104                            Las Vegas, Nevada 89101
      Attorneys for Plaintiff Karen Lasmarias            Attorneys for Defendant University
12                                                               Medical Center of Southern Nevada
13

14                                                       DATED this 31st day of July, 2020

15                                                       JEFFREY GRONICH, ATTORNEY AT
                                                         LAW, P.C.
16

17
                                                         /s/ Jeffrey Gronich
18                                                       JEFFREY GRONICH, ESQ.
                                                         Nevada Bar No. 13136
19                                                       1810 E. Sahara Ave., Ste. 109
                                                         Las Vegas, Nevada 89104
20                                                       Attorneys for Defendant Hellene Lopez
21

22

23                                                 ORDER

24                                                      IT IS SO ORDERED.

25

26
                                                        UNITED STATES MAGISTRATE JUDGE
27

28                                                              August 3, 2020
                                                        DATED: ________________________


                                                      -3-
